J-A13033-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
               v.                              :
                                               :
                                               :
    CLIFFORD BRANDON REPOTSKI                  :
                                               :
                      Appellant                :   No. 2788 EDA 2016

              Appeal from the Judgment of Sentence July 26, 2016
              In the Court of Common Pleas of Montgomery County
              Criminal Division at No(s): CP-46-CR-0001643-2011


BEFORE:      LAZARUS, OTT, and FITZGERALD,* JJ.

JUDGMENT ORDER BY FITZGERALD, J.:                          FILED MAY 01, 2017

         Appellant, Clifford Brandon Repotski, appeals         pro se from the

judgment of sentence entered in the Montgomery County Court of Common

Pleas.     Because Appellant has filed an untimely notice of appeal to this

Court, we quash.

         The trial court summarized the procedural history of this case as

follows:
               On March 14, 2012, [Appellant] pleaded guilty to four
           counts of Sexual Abuse of Children, Possession of child
           Pornography in violation of 18 Pa.C.S. § 6312(d)[ ]. On
           June 13, 2012, this court sentenced [Appellant] to, inter
           alia, a six-month probation and a 10-year registration
           requirement under Megan’s Law. [Appellant’s] judgment
           of sentence was affirmed by the Superior Court on
           December 12, 2012.
____________________________________________


*
    Former Justice specially assigned to the Superior Court.
J-A13033-17


              On March 4, 2016, [Appellant] received a notice of
           violation of his probation.   The Notice was signed by
           [Appellant] that date and docketed on April 4, 2016. A
           Gagnon[1] II hearing was held on July 26, 2016.
           [Appellant] was found to be in violation of his probation
           and sentenced to time served to twenty-three (23)
           months, a consecutive three year probation and a
           concurrent 5 year probation. On or about August 4, 2016,
           [Appellant] was paroled from the County jail. On August
           29, 2016, [Appellant] mailed a pro se notice of appeal
           directly to the Superior Court. On August 30, 2016, the
           Superior Court forwarded the notice, unfiled, to the
           Montgomery County Clerk of Court where it was docketed
           on September 2, 2016.

Trial Ct. Op., 9/23/16, at 1-2 (footnotes omitted).

        As a prefatory matter,

           we must address the timeliness of this appeal as it
           implicates our jurisdiction. Commonwealth v. Yarris, [ ]
           731 A.2d 581, 587 ([Pa.] 1999) (appellate courts may
           consider the issue of jurisdiction sua sponte ). Jurisdiction
           is vested in the Superior Court upon the filing of a timely
           notice of appeal. Commonwealth v. Miller, 715 A.2d
           1203, 1205 (Pa. Super. 1998).

Commonwealth v. Green, 862 A.2d 613, 615 (Pa. Super. 2004) (en banc).

        A notice of appeal “shall be filed within 30 days after the entry of the

order from which the appeal is taken.” Pa.R.A.P. 903(a). Pennsylvania Rule

of Appellate Procedure 105 provides that “the court may not enlarge the

time for filing a notice of appeal . . . .”      Pa.R.A.P. 105(b).   However, the

official note to Rule 105 carves out an exception to this rule: “[s]ubdivision

(b) of this rule is not intended to affect the power of a court to grant relief in
____________________________________________


1
    Gagnon v. Scarpelli, 411 U.S. 778 (1973).



                                           -2-
J-A13033-17


the case of fraud or breakdown in the processes of a court.” Pa.R.A.P. 105,

note; see also Commonwealth v. Patterson, 940 A.2d 493, 498 (Pa.

Super. 2007) (“before our Court may quash [an] appeal, we must determine

whether an administrative breakdown in the court system excuses the

untimely filing of the notice of appeal”).

       In the case sub judice, Appellant stipulated to being in violation of his

probation.    See Probation/Parole Stipulation Colloquy, 7/26/16.     Sentence

was imposed on July 26, 2016. Appellant had until August 25, 2016, to file

his notice of appeal. Instantly, the certified record reveals that Appellant (1)

mailed his notice of appeal to this Court on August 29th, (2) it was filed in

this Court on August 30th,2 and (3) it was docketed in Montgomery County

on September 2, 2016. Therefore, the notice of appeal was untimely. We

discern no fraud or breakdown in the court system. As the untimeliness of

this appeal deprives this Court of jurisdiction, we quash. See Green, 862

A.2d at 615.

       Appeal quashed.




____________________________________________


2
 We note that in the criminal docketing statement, Appellant indicates the
notice of appeal was filed on August 30, 2016. See Appellant Clifford
Brandon Repotski’s Response to Appellee[’]s Opinion of September 23, 2016,
10/3/16, at 16.



                                           -3-
J-A13033-17




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/1/2017




                          -4-